Citation Nr: 1424547	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include duodenal ulcer.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; The Veteran's Wife

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran's claim for entitlement to service connection for a hearing loss disability was originally denied in a January 1992 rating decision.  The Veteran did not appeal the rating decision.  

During the course of the appeal, the evidentiary development has produced evidence suggesting a stomach disorder other than duodenal ulcer.   In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as duodenal ulcer, as service connection for a stomach disorder, to include duodenal ulcer.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for a stomach disorder, to include duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The RO's denial of entitlement to service connection for a hearing loss disability in January 1992 is final.

2.  Evidence received after the January 1992 final decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a hearing loss disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The February 2007 rating decision now on appeal denied entitlement to service connection because the Veteran had not submitted new and material evidence.  Previously, the Veteran's claim had been denied in January 1992 because the evidence did not support a finding that the Veteran's bilateral hearing loss disability was related to service.  Therefore, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's current condition and his active duty service.

The Veteran has provided a private medical opinion linking the Veteran's current bilateral hearing loss disability to service.  In addition, the Veteran has provided testimony at his February 2014 hearing linking the Veteran's current problems to his service.  This evidence suggests a possible link between the Veteran's claimed bilateral hearing loss disability and his active duty service, and as a result qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a bilateral hearing loss disability.

II.  Entitlement to Service Connection for a Bilateral Hearing Loss Disability

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he has a bilateral hearing loss disability due to his hazardous noise exposure during service.  He contends that he was a munitions specialist and worked on the flight line, consistent with his DD 214 Form.  The Veteran states that he wore hearing protection when working directly on the aircraft, however, was not instructed to at other times while on the flight line. 

First, the Board finds that the October 2006 VA audiological examination shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met and the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.  

A review of the service treatment records does not appear to show any complaints of hearing loss.  The audiogram results at the Veteran's separation examination do not show a hearing loss disability.  However, later audiograms taken while the Veteran was in the reserves do show a hearing loss disability.  In addition, the Board concedes that the Veteran was exposed to significant noise during his service.

In a January 2007 addendum to the October 2006 VA examination, the examiner found that although the Veteran had a current bilateral hearing loss disability, it was less likely than not related to his military service.  In reaching this conclusion, the examiner's rationale was that the Veteran's hearing was normal upon separation and that the "slight changes in sensitivity noted in Air Force Reserves examinations after the Veteran's military discharge in 1981 are more likely to be related to aging than to the far more limited periods of exposure to aircraft and weapons noise to which the Veteran was exposed during that period."

The Veteran has submitted a March 2014 private medical opinion stating that "his hearing loss most likely resulted from working for years on the flight line where he was chronically exposed to high levels of noise."  While the examiner did not provide a detailed rationale supporting this opinion, the Board finds that it is still of significant probative value.

The Veteran contends that he first experienced hearing loss in service and it has continued since.  At his February 2014 travel Board Hearing, the Veteran's wife alleged that she noticed the Veteran's hearing loss while the Veteran was on active duty. 

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service. 

The Veteran is competent to report the onset of decreased hearing acuity in both ears and it is highly probable that he was exposed to hazardous noise without the constant benefit of hearing protection.  In addition, the Board has no reason to doubt the lay statements of either the Veteran or his wife with regard to his decreased hearing acuity while on active duty.

As noted, the VA examiner found that the Veteran's bilateral hearing loss is less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based primarily on the fact that the Veteran's hearing acuity did not decline during service and a hearing loss disability was not noted at separation.  In light of this narrow rationale, the Board assigns the October 2006 VA examination report and subsequent January 2007 clarifying opinion of limited evidentiary weight.

The Veteran has competently and credibly provided consistent statements regarding the onset of his hearing loss disability.  While the Veteran is not competent to render an opinion as to the etiology of his hearing loss disability, the Veteran has provided a private medical opinion linking his in-service noise exposure to the Veteran's current hearing loss disability.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The previously denied claim of entitlement to service connection for a bilateral hearing loss disability is reopened on the basis of new and material evidence.

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim for entitlement to service connection for a stomach disorder, to include a duodenal ulcer must be remanded for further procedural development.  

The Veteran contends that anti-inflammatory medication that he has taken for his service-connected back disability led to a duodenal ulcer.  The Veteran was originally denied service connection for this condition in a February 2007 rating decision, which relied in part on an October 2006 VA examination.  The October 2006 VA examiner reviewed the Veterans medical records and stated that he suffered from an ulcer in 1990.  However, at the date of examination the examiner found no evidence of recurrence of the ulcer.  An October 2006 UGI (Upper GI) test showed "no evidence of gastroesophageal reflux or mucosal ulcers; normal esophageal motility and normal appearance of proximal duodenum.  Veteran has evidence of a small sliding hiatal hernia which is not related to his medication use."
The record contains no additional evidence that the Veteran is currently diagnosed or has been diagnosed with a duodenal ulcer during the pendency of the appeal.  With respect to service connection,  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, the Board is sympathetic to the Veteran's claim for a stomach disorder, in part because the Veteran has a verified history of duodenal ulcer and in a March 2014 statement the Veteran alleged that he is currently being treated for gastritis,  resulting from the medication prescribed for his service-connected back disability.  As a result, the Board finds that a new VA examination is necessary in order to verify any stomach disorders that the Veteran is currently suffering from, to include duodenal ulcer, and provide an opinion as to the nature and etiology of any such disability.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claimed stomach condition.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a new VA examination with an examiner of appropriate expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis for any stomach disability during the pendency of the appeal (from August 2006 to present).  The examiner should provide a medical opinion on the etiology of any diagnosed stomach disability.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed stomach disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed stomach disability was caused by, or is aggravated by any service-connected disability, to include as the result of medication taken for the Veteran's service-connected back disability.

If any service- connected disability aggravates (i.e., permanently worsens) a stomach disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


